J-S03029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ETHAN STEWART KENNEY                       :
                                               :
                       Appellant               :   No. 640 WDA 2020

        Appeal from the Judgment of Sentence Entered January 23, 2020
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001323-2014


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                              FILED: MARCH 18, 2021

        Ethan Stewart Kenney (Appellant) appeals from the judgment of

sentence imposed following remand for resentencing. We affirm.

        In Appellant’s prior appeal, we explained:

               This case arises out of a single-vehicle accident in the early
        morning hours of June 9, 2013, in which [Appellant] drove a truck
        into a guardrail, a bridge abutment, a second guardrail, and a
        tree, killing the passenger who was riding in his vehicle.
        [Appellant] was charged with homicide by vehicle while driving
        under the influence, driving under the influence (DUI), leaving the
        scene of an accident involving death, homicide by vehicle, and 10
        summary offenses, including disregarding traffic lane, driving at
        unsafe speed, careless driving, failure to notify police of an
        accident, and failure to use safety belt.[1] On March 19, 2018, the
        trial court ordered that the results of a blood alcohol test be
        suppressed under Birchfield v. North Dakota, --- U.S. ----, 136
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 75 Pa.C.S.A. §§ 3735(a), 3802(e), 3742(a), 3732(a), 3309(1), 3361,
3714(a), 3746(a)(1), and 4581(a)(2)(ii).
J-S03029-21


     S.Ct. 2160, 195 L.Ed.2d 560 (2016), and Commonwealth v.
     Ennels, 167 A.3d 716 (Pa. Super. 2017). On May 21, 2018,
     [Appellant] pled guilty to leaving the scene of an accident
     involving death, homicide by vehicle, and the summary offenses
     of disregarding traffic lane, driving at unsafe speed, careless
     driving, failure to notify police of an accident, and failure to use
     safety belt. In conjunction with [Appellant’s] guilty pleas, the
     Commonwealth nol prossed the homicide by vehicle while driving
     under the influence, DUI, and remaining summary offense
     charges.

           In 2013, when this crime occurred, Section 3742(b)(3) of
     the Vehicle Code required a minimum sentence of one year of
     imprisonment for leaving the scene of an accident involving death,
     provided that the Commonwealth gave notice of intent to seek the
     imposition of that mandatory minimum.            75 Pa.C.S. §§
     3742(b)(3)(i), (ii). Prior to sentencing, the Commonwealth filed
     a notice of intent to seek the mandatory minimum sentence under
     Section 3742(b)(3) of the Vehicle Code, and [Appellant] and the
     Commonwealth submitted sentencing memoranda. [Appellant]
     argued that the sentencing court should impose a [county
     intermediate punishment (CIP)] sentence. The Commonwealth
     opposed this request and contended that Section 3742 of the
     Vehicle Code does not permit a CIP sentence for leaving the scene
     of an accident involving death.

           On October 30, 2018, the sentencing court imposed a CIP
     sentence for the leaving the scene of an accident involving death
     conviction, consisting of five years intermediate punishment, of
     which one year was to be served on house arrest with electronic
     monitoring. The court imposed a concurrent CIP sentence of five
     years intermediate punishment, of which 540 days were to be
     served on house arrest with electronic monitoring, for homicide
     by vehicle and no further penalty for the summary offenses. The
     CIP sentences did not include any term of imprisonment and also
     provided that the sentencing court could reduce the length of
     supervision after two years. The Commonwealth timely appealed
     from this judgment of sentence on November 8, 2018.

Commonwealth v. Kenney, 210 A.3d 1077, 1078-79 (Pa. Super. 2019)

(some citations and footnotes omitted; footnote added).




                                    -2-
J-S03029-21



       In the prior appeal, the Commonwealth claimed the trial court erred by

failing to impose the mandatory one-year minimum term of imprisonment

required by the version of 75 Pa.C.S.A. § 3742(b)(3) in effect at the time of

Appellant’s crimes.2 Kenney, 210 A.3d at 1079. We agreed, and found that

the trial court imposed an illegal sentence because it was “required to impose

the mandatory minimum sentence of imprisonment for one year for leaving

the scene of an accident involving death in accordance with Section

3742(b)(3) of the Vehicle Code, and lacked discretion to impose a CIP

sentence without imprisonment for that offense.” Id. at 1082. Accordingly,

we vacated Appellant’s judgment of sentence and remanded for resentencing

“in accordance with Section 3742(b)(3) of the Vehicle Code.” Id.

       Appellant filed a petition for allowance of appeal with the Pennsylvania

Supreme Court.          On November 20, 2019, the Supreme Court denied

Appellant’s petition.

       The case was remanded to the trial court. On January 23, 2020, the

court resentenced Appellant to 1 to 2 years of incarceration; the court did not

give Appellant credit for time he spent on house arrest prior to resentencing.

See Order, 1/23/20. Appellant filed a timely post-sentence motion, which the

trial court denied on May 29, 2020. Appellant filed this appeal on June 19,




____________________________________________


2 The current version of 75 Pa.C.S.A. § 3742(b)(3) requires a trial court to
impose a mandatory minimum sentence of 3 years of incarceration for a
conviction of leaving the scene of an accident involving death.

                                           -3-
J-S03029-21



2020. Both the trial court and Appellant have complied with Pennsylvania

Rule of Appellate Procedure 1925.

      Appellant presents a single issue for review:

      WHETHER THE SENTENCING COURT ERRED IN DENYING CREDIT
      TIME FOR FOUR HUNDRED AND FORTY-ONE (441) DAYS
      APPELLANT SERVED ON ELECTRONIC MONITORING FROM THE
      DATE OF HIS INITIAL SENTENCING PROCEEDING TO THE DATE
      OF HIS RESENTENCING, WHEN THE SENTENCING COURT HELD
      THAT IT WAS FUNDAMENTALLY UNFAIR FOR APPELLANT NOT TO
      RECEIVE SAID CREDIT TIME; THE SENTENCING COURT WOULD
      HAVE GIVEN SAID CREDIT TIME TO APPELLANT IF IT WAS WITHIN
      THE COURT’S DISCRETION TO DO SO; AND THE PENNSYLVANIA
      SUPREME COURT’S DECISION IN COMMONWEALTH V.
      KRISTON, 588 A.2d 898 (Pa. 1991) ENTITLED APPELLANT TO
      SAID CREDIT TIME BASED ON THE SENTENCING COURT’S
      DETERMINATION THAT CREDIT WAS APPROPRIATE UNDER THE
      CIRCUMSTANCES.

Appellant’s Brief at 4.

      Appellant claims the trial court erred in denying his request for credit

for the 441 days he spent on house arrest prior to his January 23, 2020

resentencing. Appellant’s Brief at 8-13. “[A] claim based upon a trial court’s

failure to give full credit for time served is a challenge implicating the legality

of one’s sentence.”       Commonwealth v. Lee, 182 A.3d 481, 483-84 (Pa.

Super. 2018) (citations omitted).

      If no statutory authorization exists for a particular sentence, that
      sentence is illegal and subject to correction. An illegal sentence
      must be vacated. In evaluating a trial court’s application of a
      statute, our standard of review is plenary and is limited to
      determining whether the trial court committed an error of law.

Id. at 484 (citations omitted).

      42 Pa.C.S.A. § 9760(1) provides:

                                       -4-
J-S03029-21



     After reviewing the information submitted under section 9737
     (relating to report of outstanding charges and sentences) the
     court shall give credit as follows:

     (1) Credit against the maximum term and any minimum term shall
     be given to the defendant for all time spent in custody as a
     result of the criminal charge for which a prison sentence is
     imposed or as a result of the conduct on which such a charge is
     based. Credit shall include credit for time spent in custody
     prior to trial, during trial, pending sentence, and pending the
     resolution of an appeal.

Id. (bold emphasis added).

     We have explained:

     Section 9760 of the Sentencing Code provides that a defendant is
     entitled to credit for “time spent in custody.” As this Court has
     recently summarized:

           The easiest application of 42 Pa.C.S.A. § 9760(1) is
           when an individual is held in prison pending trial, or
           pending appeal, and faces a sentence of incarceration:
           in such a case, credit clearly would be awarded.
           However, the statute provides little explicit guidance
           in resolving the issue before us now, where the
           defendant spent time somewhere other than in prison.
           This difficulty results in part from the fact that neither
           Section 9760, nor any other provision of the
           Sentencing Code, defines the phrase “time spent in
           custody.” The difficulty is also a function of the fact
           that there are many forms of sentence, and many
           forms of pre-sentencing release, which involve
           restrictions far short of incarceration in prison. [] The
           plain and ordinary meaning of imprisonment is
           confinement in a correctional or similar rehabilitative
           institution.

     Commonwealth v. Fowler, [] 930 A.2d 586, 595-96 ([Pa.
     Super.] 2007) [].     Indeed, Pennsylvania appellate courts
     consistently have interpreted [S]ection 9760’s reference to
     “custody” as confinement in prison or another institution. . . . Most
     recently, in [Commonwealth v. Kyle, 874 A.2d 12 (Pa. 2005)],

                                     -5-
J-S03029-21


      the Supreme Court reiterated that electronic home
      monitoring constituted neither imprisonment nor custody
      such that credit against a sentence of incarceration was
      warranted.

Commonwealth v. Maxwell, 932 A.2d 941, 943-44 (Pa. Super. 2007) (some

citations and footnote omitted, bold emphasis added).

      Appellant argues that under Commonwealth v. Kriston, 588 A.2d 898

(Pa. 1991), the trial court was required to credit him for time spent on house

arrest prior to resentencing due to “considerations of fundamental fairness.”

Appellant’s Brief at 11-13. We disagree.

      More than 20 years ago, we rejected this same argument in

Commonwealth v. Wilson, 744 A.2d 290, 291 (Pa. Super. 1999).                 In

addressing an appellant’s claim that he was entitled to credit for time on house

arrest, Judge Beck addressed Kriston:

      The defendant in Kriston was sentenced to serve a 30-day
      mandatory prison term for his second DUI conviction. Contrary to
      law, prison authorities erroneously released him to a home-
      monitoring program. In doing so, they assured the defendant that
      this time would be credited toward his sentence. When the error
      was discovered, the defendant sought to have the time credited.
      Our supreme court held that credit was appropriate since
      assurances had been made to the defendant that he would be
      given credit. Id. at [901]. The court reached this conclusion while
      recognizing that a defendant is required to serve his sentence in
      a prison, not a home, and that a defendant on home monitoring
      is not entitled to credit for time served. Id.

Commonwealth v. Wilson, 744 A.2d 290, 291 (Pa. Super. 1999) (footnote

omitted).

      Judge Beck clarified:




                                     -6-
J-S03029-21


        After careful consideration of the facts in this case and the
        applicable law, we conclude that appellant is not entitled to credit
        for time served while on house arrest. The statute limits time
        served to time in custody. Custody has been strictly defined
        and does not include house arrest. Kriston, supra; Shartle,
        supra. The only precedent is found in the exception carved out
        in Kriston. That exception, however, was narrowly drawn and
        applied where the defendant was given assurances that he would
        be entitled to credit against his sentence for the period of home
        monitoring. In this case, appellant was given no such assurances.

Id. at 292 (bold emphasis added).

        More recently, the Supreme Court stated:

        This Court has emphasized that, because home release on
        electronic monitoring does not constitute custody, credit should
        not be awarded for it toward a prison sentence. Exceptions to this
        rule have been recognized only where equity was deemed to
        require it, such as when a defendant was assured that his time
        spent on electronic monitoring would count toward his sentence.

Kyle, 874 A.2d 18 (citing Kriston, supra).3

        Here, Appellant is not entitled to credit for time served on house arrest.

Unlike the “narrowly drawn” exception for the defendant in Kriston, Appellant

has never asserted that he received assurances of credit, and the record does

not indicate that any assurances were given. See, e.g., Appellant’s Brief at

7-13. See also Commonwealth Brief at 8 (“Appellant was never incarcerated
____________________________________________


3   The Supreme Court further observed:

        While at home, an offender enjoys unrestricted freedom of
        activity, movement, and association. He can eat, sleep, make
        phone calls, watch television, and entertain guests at his leisure.
        Furthermore, an offender confined to his home does not suffer the
        same surveillance and lack of privacy that he would if he were
        actually incarcerated.

Kyle, 874 A.2d at 21 (citations omitted).

                                           -7-
J-S03029-21



in a correctional facility, nor was he promised that his electronic monitoring

time would be credited to him.”).

      As Judge Beck stated, “Custody has been strictly defined and does not

include house arrest.” Wilson, 744 A.2d at 292. See also Commonwealth

v. Stevenson, 850 A.2d 1268, 1272 (Pa. Super. 2004) (“Our Supreme Court

has held that credit for time served in a home electronic monitoring program

may not be granted against a mandatory minimum sentence of imprisonment,

absent equitable considerations which are not present in this case.”). Thus,

Appellant is not entitled to relief.

      Judgment of sentence affirmed.

      Judge Dubow joins the memorandum.

     Judge Strassburger did not participate.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2021




                                       -8-